Case: 16-15854     Date Filed: 04/05/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15854
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:07-cr-00439-JSM-MAP-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

NELSON RUBIEL CANAR-VALENCIA,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 5, 2017)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Nelson Canar-Valencia appeals pro se from the district court’s denial of his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2), which allows a
                Case: 16-15854        Date Filed: 04/05/2017       Page: 2 of 2


court to modify a defendant’s term of imprisonment if the Sentencing Commission

later reduces the guidelines range for his offense. He contends that he was entitled

to that reduction based on Amendment 782 to the United States Sentencing

Guidelines. We disagree.

       Amendment 782 amended the Drug Quantity Table in U.S.S.G. § 2D1.1(c)

by, among other things, increasing from 150 kilograms to 450 kilograms the

minimum amount of cocaine for which a defendant must be responsible to qualify

for a base offense level of 38. Compare U.S.S.G. § 2D1.1(c) (2013), with U.S.S.G.

§ 2D1.1(c) (2014). This change would not have affected Canar-Valencia’s base

offense level, however, because — according to the presentence investigation

report in his case — he was “accountable for approximately 5,268 kilograms of

cocaine” (and some heroin). As a result, he is not eligible for a sentence reduction

under 18 U.S.C. § 3582(c)(2). U.S.S.G. § 1B1.10(a)(2)(B); United States v. Jones,

548 F.3d 1366, 1368 (11th Cir. 2008). 1

       AFFIRMED.



       1
         Because we conclude that the district court correctly denied Canar-Valencia’s motion
on the merits, we do not address the government’s law of the case argument.
        We also do not address Canar-Valenica’s arguments as to “safety valve” reductions under
18 U.S.C. § 3553, the substantive reasonableness of his sentence, and his lack of access to
certain programs available to non-alien prisoners. Those arguments have no bearing on whether
he was entitled to relief under 18 U.S.C. § 3582(c)(2). See United States v. Bravo, 203 F.3d 778,
782 (11th Cir. 2000) (“Section 3582(c), under which this sentencing hearing was held, does not
grant to the court jurisdiction to consider extraneous resentencing issues such as this one. Bravo
must instead bring such a collateral attack on his sentence under 28 U.S.C. § 2255.”).
                                                2